Citation Nr: 1224159	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  10-08 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lower back disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Navy from June 1982 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the RO continued a 20 percent rating for the Veteran's degenerative arthritis of the lumbar spine.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required with respect to the claims on appeal.  In this regard, the Veteran informed VA treatment providers of private medical records not currently associated with the claims file (see VA treatment dated March 29, 2006, December 16, 2005); such records, as well as any ongoing VA treatment records, must be obtained prior to the adjudication of the increased rating claim.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

VA must also provide the Veteran with a new examination to fully address his current spine disability.  In a July 2010 statement, he indicated that he has lumbar pain that radiates down his left thigh.  He has consistently made such statements (sometimes describing bilateral pain), as he did during the March 2009 examination.  The March 2009 examiner found a positive straight leg raise for both lower extremities.  The examiner did not, however, offer an opinion concerning a relationship between the Veteran's radiating pain symptomatology and his spine disability. 

A new examination is also warranted because the March 2009 examiner did not address the effect of flare-ups on the Veteran's spine disability.  The Veteran has provided statements concerning periods of intense pain that limit his ability to work and participate with his family; there is no available medical evidence concerning the effects of these flare-ups on the Veteran's disability.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that the rating schedule "does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups," and that if warranted, a case should be remanded "for the Board to obtain a new medical examination which complies with the requirements of § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (noting that "these determinations should, if feasible, be 'portrayed' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups"); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (relying on DeLuca for proposition that an adequate joint examination report must comply with § 4.40 and include an "opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time"). 

Additionally, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that "a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."

The Court also stated that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454.  Hence, the Veteran's claim for an increased rating for a lower back disability must include consideration of whether TDIU is warranted under the provisions of 38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran has extensively described his inability to work in environments requiring movement and strenuous activity, and has described his limitations in a work environment requiring extended periods of sitting.  Accordingly, on remand, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU, and an appropriate medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with notice of how to substantiate a claim for TDIU.

2.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including both private treatment records and any ongoing VA medical records.

If necessary, the RO should contact the Veteran and obtain the appropriate releases to obtain all relevant medical records from non-VA providers.

3.  The Veteran should be afforded a VA spine examination to determine the current severity of his spine disability.  The claims file should be provided to and be reviewed by the examiner. 

All tests deemed necessary should be conducted and the results reported in detail.  The examiner should provide range of motion in degrees, to include the degree at which pain begins.  

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.

The examiner should describe any neurological symptoms associated with the back disability.  Regardless of any test results concerning neurological symptomatology or the lack thereof, the examiner should comment on the Veteran's assertions of pain radiating down his bilateral lower extremities.  

The examiner should also comment as to whether the Veteran has experienced any incapacitating episodes requiring bed rest prescribed by a physician.  If so, the number of such episodes should be noted.

As part of the examination, the examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, considered alone and without regard to his age or any nonservice-connected medical problems render him unable to secure and follow substantially gainful employment in light of his educational and vocational background and experience. 

The examiner should be informed that the Veteran is competent to describe the frequency and severity of his symptoms.

A rationale for all opinions should be provided.

4.  Thereafter, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


